UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 02-6656



CALVIN ERIC LIPSCOMB,

                                           Petitioner - Appellant,

          versus


WARDEN, BRUNSWICK CORRECTIONAL CENTER; OFFICE
OF THE ATTORNEY GENERAL,

                                           Respondents - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. Samuel G. Wilson, Chief District
Judge. (CA-01-306-7)


Submitted:   July 18, 2002                 Decided:    July 24, 2002


Before WIDENER, LUTTIG, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jeroyd Wiley Greene, III, JANIPHER W. ROBINSON, LTD., Richmond,
Virginia, for Appellant.    Steven Andrew Witmer, OFFICE OF THE
ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Calvin Eric Lipscomb seeks to appeal the district court’s

order denying relief on his petition filed under 28 U.S.C.A. § 2254

(West 1994 & Supp. 2002).    We have reviewed the record and the

district court’s opinion and find no reversible error. Accordingly,

we deny a certificate of appealability and dismiss the appeal on

the reasoning of the district court.      See Lipscomb v. Warden,

Brunswick Corr. Ctr., No. CA-01-306-7 (W.D. Va. Mar. 21, 2002). We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                         DISMISSED




                                2